OWEN, Judge.
Appellant, defendant below, suffered an adverse jury verdict in a suit on a promissory note, and raises on this appeal the question of the weight and sufficiency of the evidence to support the verdict for the plaintiff. Defendant did not move for a directed verdict at any time during the trial nor did he file a motion for a new trial. Defendant must make either a timely motion for directed verdict, 6551 Collins Avenue Corp. v. Millen, Fla.1958, 104 So. 2d 337, or a motion for a new trial on the ground that the verdict of the jury is contrary to the manifest weight of the evidence, Ruth v. Sorensen, Fla.1958, 104 So.2d 10, and properly assign as error the denial of such motion, if he wishes to preserve the right to appellate review of the weight and sufficiency of the evidence. Having made neither a timely motion for directed verdict nor a motion for new trial, defendant cannot question the legal sufficiency of the evidence on appeal. City of Pompano Beach, Florida v. Edwards, Fla.App.1961, 129 So.2d 144.
The judgment is affirmed.
WALDEN, C. J., and CROSS, J., concur.